Grant, J.
(aft&r stating the facts). It is conceded that Chapin & Co. were indebted to Spanogle in the sum of $1,800. The title to the undivided one-half interest in the land stood in Clarence W. Chapin. It is immaterial whether the land was the property of the bank or of Mr. Chapin. Mr. Spanogle had the undoubted right to secure his claim, either out of the firm property or out of the individual property of one of the‘members. There is no evidence that Spanogle acted in bad faith, or with any intent to assist Bennett and Chapin in defrauding the other creditors. There is good evidence to show that there was no considerable difference between the value of the property conveyed and the debt due. It is, however, of no consequence, because the assignee, by the decree of the court below, can obtain the entire value of the excess, if any, by paying the amount of the indebtedness, and from this decree Spanogle has not appealed.
Defendant Bennett testified that when he purchased the land from Webber he paid $1,400 in cash. Webber also testified to the same thing. Bennett went into possession immediately, and continued in possession thereafter, clearing up the land and erecting buildings. He used the proceeds of the land in supporting himself and family, and in these improvements. While there are some suspicious circumstances, such .as the failure to record the deed and the relationship of the parties, we do not think there is sufficient to justify the conclusion that Bennett did not pay the $1,400, or that the transaction is vitiated by fraud, which must be proven, and not based upon surmise. If Bennett actually paid the $1,400 to Webber, there is no reason why he should not be protected, although the purchase by Webber & Chapin was made with bank funds. Upon this record they were tenants in common, and each had the right to convey an undivided half interest to one who took without knowledge that the land was partnership property.
*384We see no reason to disturb the decree below, and it is affirmed, with costs.
McGrath, C. J., Long and Montgomery, JJ., concurred. Hooker, J., did not sit.